Order; Dissent by Judge PREGERSON; Dissent by Judge KOZINSKI; Dissent by Judge KLEINFELD; Dissent by Judge GOULD.
ORDER
A majority of the panel has voted to deny the petition for rehearing en banc.
The full court was advised of the petition for rehearing en banc. An active judge requested a vote on whether to rehear the matter en banc. The matter failed to receive a majority of the votes of the nonre-cused active judges in favor of en banc reconsideration. FED. R. APP. P. 35.
The petition for rehearing en banc is denied.